Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/17/2021. 
Claims 1-21 are pending in the case.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. 
 
Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-21 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1-21, applicant argues Kramer fails to teach the new limitations in the current amended claims.
Applicant’s arguments directed towards Kramer do not apply to the current rejection, as Examiner has relied on Cote (US 20130212487 A1) (previously cited in PTO-892 form dated 3/4/2021), for the new limitations.

Applicant further argues “Cote does not cure the deficiencies of Kramer. Cote discloses a layout customization server that customizes a dynamic layout template. See Cote at   [0037]. The customization may include element resizing, layout scaling, determining a different layout based on user's purchase history, inserting advertising elements into the layout, determining a preferred content set for display in the layout, and so on. See id. In Cote, a software application running on a user device may render a modified layouttemplate when sensing, for example, a motion vector and location. See [0067] …In the rejections of claim 9, the Examiner maps the template file, recited in the pre-amended version of claim 9, to the layout template, described in Cote. See Final Office Action at 9. The Examiner relies on Cote to teach requesting one or more assets specified by one or more uniform resource locators (URLs) included in the template file. See id. at 9-10. Importantly, Cote does not disclose that, upon determining that a first template file has been updated to a second template file, the second template file is downloaded; and a switch is performed to output a modified layer for display according to the second template file and the modified layer, as now recited in amended claim 1. Instead, Cote discloses techniques for customizing a dynamic layout template, where the customization may include element resizing, layout scaling, determining a different layout, and so on. See Cote at   [0037]. Cote is silent regarding any techniques for determining that a template file has been updated and switching to outputting a layer according to the updated template file. Without any such teachings, Cote likewise cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1”.
Examiner respectfully disagrees.
Regarding claim 1,
Cote [27-31] teaches page with multiple layers (floating focal planes) is displayed on client device based on base layout (206), and therefore sufficiently teaches outputting a plurality of layers of a content page for display according to a first template file, 
Cote [32, 33] teaches after displaying page based on base layout, user interaction triggers event with respect to element user interacts with , and therefore sufficiently teaches subsequent to outputting the plurality of layers for display, detecting a first application event corresponding to a first event type and associated with a first layer included in the plurality of layers; 
Cote [33, 34, 37, 38, 40, 41] teaches in response to user interaction(s) dynamic layout is requested and dynamic layout template customization response (217) is received which provides triggers for user inputs with elements), and therefore sufficiently teaches in response to determining that the first template file has been updated to a second template file, downloading the second a template file that includes instructions indicating how to modify one or more parameters of the first layer based on the first event type and how to modify the one or more parameters of the first layer based on a second event type; and
Cote [40, 41] teaches page display is updated based on dynamic layout template customization response (217), and therefore sufficiently teaches modifying a first asset of the first layer based on the first application event, the first event type, and the instructions to generate a first modified layer and switching to outputting the first modified layer for display according to the second template file and the first modified layer.

Regarding claim 9, 
Cote [27-31] teaches page with multiple layers (floating focal planes) is displayed on client device based on base layout (206), Cote [32, 33] after displaying page based on base layout, user interaction triggers event with respect to element user interacts with, and therefore sufficiently teaches  receiving a request to display the content page; and, in response: requesting the second template file that corresponds to the content page, and 
Cote NodeID 2 in layouttemplateresponse.php on Page 3, teaches URL may be provided for image content for the node, Cote [41] teaches web page content is retrieved and web page is displayed, Cote [30] teaches web page contains layers (focal planes) for displaying content, and therefore sufficiently teaches requesting one or more assets specified by one or more uniform resource locators (URLs) included in the second template file, and outputting the one or more assets for display within the plurality of layers according to the one or more parameters included in the second template file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 10 and 19 recite “outputting a plurality of layers of a content page for display according to a first template file; subsequent to outputting the plurality of layers for display, detecting a first application event corresponding to a first event type and associated with a first layer included in the plurality of layers; in response to determining that the first template file has been updated to a second template file, downloading the second a template file that includes instructions indicating how to modify one or more parameters of the first layer based on the first event type and how to modify the one or more parameters of the first layer based on a second event type; modifying a first asset of the first layer based on the first application event, the first 
	The specification recites outputting a plurality of layers of a content page for display according to a first template file; determining that the first template file has been updated to a second template file, downloading the second a template file that includes instructions indicating how to modify one or more parameters of the first layer based on a first event type and how to modify the one or more parameters of the first layer based on a second event type; subsequent to downloading the second template file, detecting a first application event corresponding to a first event type and associated with a first layer included in the plurality of layers
modifying a first asset of the first layer based on the first application event, the first event type, and the instructions to generate a first modified layer; and switching to outputting the first modified layer for display according to the second template file and the first modified layer.
The specification does not recite outputting a plurality of layers of a content page for display according to a first template file; subsequent to outputting the plurality of layers for display, detecting a first application event corresponding to a first event type and associated with a first layer included in the plurality of layers; in response to determining that the first template file has been updated to a second template file, downloading the second a template file that includes instructions indicating how to modify one or more parameters of the first layer based on the first event type and how to modify the one or more parameters of the first layer based on a second event type; modifying a first asset of the first layer based on the first application event, the first event type, and the instructions to generate a first modified layer; and switching to outputting the first modified layer for display according to the second template file and the first modified layer.
Therefore the above noted limitations of claims 1, 10 and 19 do not have support in the specification. Claims 2-9, 11-18, 20 and 21 merely recite additional functions performed by the claims 2-9, 11-18, 20 and 21 are also rejected under 35 U.S.C. 112(a).
	Applicant is requested to make appropriate amendments to the claims or clearly point of the specific portions of paragraphs in the specification that support the claim limitations.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 10-13, 15, 16, 18-21, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cote (US 20130212487 A1).
Cote was previously cited in PTO-892 form dated 3/4/2021.

Regarding claim 1, Cote teaches one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform steps of (Cote [136, 140-143, 153, 154]): 
outputting a plurality of layers of a content page for display according to a first template file (Cote [27-31] page with multiple layers (floating focal planes) is displayed on client device based on base layout (206)); 
Cote [32, 33] after displaying page based on base layout, user interaction triggers event with respect to element user interacts with); 
in response to determining that the first template file has been updated to a second template file, downloading the second a template file that includes instructions indicating how to modify one or more parameters of the first layer based on the first event type and how to modify the one or more parameters of the first layer based on a second event type (Cote [33, 34, 37, 38, 40, 41] in response to user interaction(s) dynamic layout is requested and dynamic layout template customization response (217) is received which provides triggers for user inputs with elements); 
modifying a first asset of the first layer based on the first application event, the first event type, and the instructions to generate a first modified layer and switching to outputting the first modified layer for display according to the second template file and the first modified layer (Cote [40, 41] page display is updated based on dynamic layout template customization response (217)).

Regarding claim 2, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein the first application event comprises a user input event (Cote [32, 33] user input with web page is monitored and detected).

Regarding claim 3, Cote teaches the invention as claimed in claim 2 above. Cote further teaches wherein the user input event comprises at least one a user gesture (Cote [32, 33] user input may be click, swipe, tap, double-tap).

Regarding claim 4, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein modifying the first asset comprises at least one of modifying a scale of the first asset (Cote [37] user interaction may result it scaling content).

Regarding claim 6, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein the second template file comprises, for each layer included in the plurality of layers, one or more assets included in the layer, including the first asset, and the one or more parameters that specify how the one or more assets are to be displayed in the content page (Cote [33, 34, 37, 38, 40, 41] dynamic layout template customization response (217) has information for each layer’s content and display properties).

Regarding claim 7, Cote teaches the invention as claimed in claim 1 above. Cote further teaches wherein the second template file includes a z order parameter associated with the first layer, and outputting the first modified layer for display comprises: displaying the first modified layer in front of at least one layer included in the plurality of layers based on the z order parameter; and displaying the first modified layer behind at least one layer included in the plurality of layers based on the z order parameter (Cote [27, 74, 75] base template and dynamic layout template customization response (217) has information so floating focal planes can be provided that can overlap and underlay other focal planes, overlapping information may be specified as z-index, Also see Cote [33, 34, 37, 38, 40, 41]).

Regarding claim 9, Cote teaches the invention as claimed in claim 1 above. Cote further teaches receiving a request to display the content page; and, in response: requesting the second template file that corresponds to the content page Cote [27-31] page with multiple layers (floating focal planes) is displayed on client device based on base layout (206), Cote [32, 
requesting one or more assets specified by one or more uniform resource locators (URLs) included in the second template file, and outputting the one or more assets for display within the plurality of layers according to the one or more parameters included in the second template file (Cote NodeID 2 in layouttemplateresponse.php on Page 3, URL may be provided for image content for the node, Cote [41] web page content is retrieved and web page is displayed, Cote [30] web page contains layers (focal planes) for displaying content).

Claim 10 is a method performing instructions similar in scope to the instructions stored by the media of claim 1, and is rejected under the same rationale. 

Claim(s) 11-13, 15, 16, 18, is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claims 2-4, 6, 7, 9, respectively, and is/are rejected under the same rationale. 

Claim 19 is a device executing instructions similar in scope to the instructions stored by the media of claim 1, and is rejected under the same rationale. Cote further teaches a computing device, comprising a memory storing a multiplane engine; and a processor that is coupled to the memory and, when executing the multiplane engine, is configured to (Cote [136, 140-143, 153, 154]).

Regarding claim 20, Cote teaches the invention as claimed in claim 19 above. Cote further teaches wherein the first application event comprises a time event (Cote [30-32] event monitoring may include time of day).

Regarding claim 21, Cote teaches the invention as claimed in claim 1 above. Cote does not specifically teach wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display.
However Cote teaches wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display (Cote Page 3 and [71] template has a specified device type, template specifies display characteristics of different layers (nodes- which have associated z-indices)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Cote of wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display, into the invention suggested by Cote; since both inventions are directed towards displaying content using layers, and incorporating the teaching of Cote into the invention suggested by Cote would provide the added advantage of allowing templates to be specified based on device types, and the combination would perform with a reasonable expectation of success (Cote Page 3 and [71]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1), in view of Greenberg (US 20160284112 A1).

Regarding claim 5, Cote teaches the invention as claimed in claim 1 above. Cote does not specifically teach wherein the second template file comprises a JavaScript Object Notation (JSON) file.
However Greenberg teaches wherein the template file comprises a JavaScript Object Notation (JSON) file (Greenberg [15, 102, 103] JSON may be used for template of web page including layer(s), JSON is a compact and portable language).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Greenberg of wherein the template file comprises a JavaScript Object Notation (JSON) file, into the invention suggested by Cote, so that the second template file of Cote comprises a JavaScript Object Notation (JSON) file as taught by Greenberg; since both inventions are directed towards templates for a web page including layer(s), and incorporating the teaching of Greenberg into the invention suggested by Cote would provide the added advantage of using a compact and Greenberg [15, 102, 103]).

Claim(s) 14 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 5, and is/are rejected under the same rationale. 

Claims 8, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1), in view of Blackmon (US 20160232151 A1).

Regarding claim 8, Cote teaches the invention as claimed in claim 1 above. Cote further teaches determining, via a first class parameter included in the template file, that the first layer is to be outputted for display on the device; and determining, via a second class parameter included in the second template file, that a third layer included in the plurality of layers is not to be outputted for display on the device (Cote [121] template(s) may specify certain focal planes are mandatory and may remove content based on certain criteria). 
Kramer does not specifically teach determining a size class of a device on which the content page is to be displayed.
However Blackmon teaches determining a size class of a device on which the content page is to be displayed (Blackmon [20, 21, 44] device where content is to be displayed may be classified based on device size).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Blackmon of determining a size class of a device on which the content page is to be displayed, into the invention suggested by Cote; since both inventions are directed towards displaying web pages on different devices, and incorporating the teaching of Cote into the invention suggested by Kramer Cote [20, 21, 44]).

Claim(s) 17 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 8, and is/are rejected under the same rationale. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178